





AGREEMENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT




THIS AGREEMENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”),
dated as of November 30, 2007, is made and entered into by and among LUFKIN
INDUSTRIES, INC., a Texas corporation (the “Borrower”) and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION (“JPMCB”), as the Lender, as the Issuing Bank, and as the
Administrative Agent under the Credit Agreement referred to below (JPMCB, in all
such capacities, the “Bank”). The Borrower and the Bank are herein sometimes
called the “Parties”.


Preliminary Statements.


The Parties entered into a Credit Agreement dated as of December 30, 2002, an
Agreement and First Amendment to Credit Agreement dated as of June 30, 2004, an
Agreement and Second Amendment to Credit Agreement dated as of February 1, 2005,
and an Agreement and Third Amendment to Credit Agreement dated as of December
30, 2005 (such Credit Agreement, as so amended, the “Credit Agreement”). Unless
defined herein, terms used herein which are defined in the Credit Agreement
shall have the meanings therein ascribed to them. The Borrower has asked the
Bank (i) to increase to $40,000,000 the amount of credit available under the
Note and (ii) to extend the Maturity Date as defined in the Credit Agreement and
the final date as of which Letters of Credit under the Credit Agreement may be
requested. The Bank is willing to grant that increase and those extensions, all
upon the terms and conditions set forth in this Amendment.
 
Agreements.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
Parties, the Parties agree as follows:


1.  Commitments. The aggregate amount of the Lenders' Commitments as of the date
of this Amendment is $40,000,000, all of which is the Commitment of JPMCB.
 
2.  Amendment of Definitions. The definition of “Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended to provide in its
entirety as follows:
 
“"Maturity Date" means the first to occur of (a) the date the Obligations become
due pursuant to Article VII and (b) December 31, 2010.”
 
3.  Amendment of Section 2.04(c). The first sentence of Section 2.04(c) is
hereby amended to provide in its entirety as follows:
 
“Each Letter of Credit shall expire at or prior to the close of business on
December 31, 2012.”
 
4.  Conditions Precedent. This Amendment shall be effective as of the date set
forth above, subject to the satisfaction, in a manner satisfactory to the Bank,
of each of the following conditions precedent:
 
(a)  The Bank shall have received counterparts of this Amendment, duly executed
by each of the Parties.
 
(b)  The Bank shall have received a promissory note of the Borrower, signed by
an authorized representative of the Borrower, payable to the order of JPMCB in
the amount of JPMCB’s Commitment.
 
(c)  The Bank shall have received such documents, resolutions, and certificates
as the Bank may reasonably request relating to the organization, existence and
good standing of the Borrower, the authorization of the Transactions and any
other legal matters relating to the Borrower, this Agreement, the other Loan
Documents, or the Transactions, all in form and substance satisfactory to the
Bank.
 
(d)  The Bank shall have received a certificate signed by a Financial Officer of
the Borrower certifying that
 
(i)  Since December 31, 2006, there has been no material adverse change in the
assets, liabilities, financial condition, business or affairs of the Borrower
other than as disclosed in writing to the Administrative Agent before the
execution of this Amendment. Each such written disclosure shall be included in
the definition of “Disclosed Matter” for purposes of the Credit Agreement and
this Amendment. Since December 31, 2006, there has occurred no change, event,
circumstance, or condition in or with respect to the assets, liabilities,
financial condition, business or affairs or the Parent Company and its
Subsidiaries, taken as a whole, which, individually or in the aggregate with all
other such changes, events, circumstances and conditions occurring since
September 30, 2005, could reasonably be expected to result in a Material Adverse
Effect, except for Disclosed Matters;
 
(ii)  The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct (except to the extent such representations and
warranties expressly relate solely to an earlier date);
 
(iii)  The Borrower has no material domestic Subsidiary that has not executed
and delivered to the Bank a Guaranty;
 
(iv)  The Borrower has no material international Subsidiary that has not
executed and delivered to the Bank a Guaranty; and
 
(v)  No Default has occurred and is continuing.
 
(e)  No Legal Bar. The effectiveness of this Amendment shall not violate any
Legal Requirement applicable to the Bank.
 
5.  Representations True; No Default. The Borrower represents and warrants to
the Bank that
 
(a)  the representations and warranties contained in the Credit Agreement are
true and correct on and as of the date of this Amendment as though made on and
as of such date (except to the extent such representations and warranties
expressly relate solely to an earlier date);
 
(b)  no event has occurred and is continuing which consti-tutes a Default under
the Credit Agreement;
 
(c)  the execution, delivery and performance of this Amendment have been duly
authorized by all necessary corporate action on the part of the Borrower;
 
(d)  this Amendment has been duly executed and delivered by the Borrower and
constitutes the legal, valid and binding obligations of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and
 
(e)  there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its consolidated
Subsidiaries (i) as to which there is a reasonable possi-bility of an adverse
determination and that, if adversely deter-mined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters), or (ii) that involve this Agreement, any of the
other Loan Documents, any Collateral, or the Transactions.
 
6.  Ratification. Except as expressly amended (or, in the case of the Note,
superseded) hereby, the Credit Agreement, as hereby amended, and the other Loan
Do-cuments are in all respects ratified and confirmed and are, and shall
continue to be, in full force and effect. The Borrower hereby agrees and
acknowledges that all of its liabilities and obligations under the Credit
Agreement and the other Loan Documents remain in full force and effect as of the
date of this Amendment and after giving effect to it.
 
7.  Definitions and References. Unless otherwise defined herein, terms used
herein which are defined in the Credit Agreement shall have the meanings therein
ascribed to them. The term “Agreement” as used in the Credit Agreement and the
term “Credit Agreement” as used in the other Loan Documents or any other
instrument, document or writing furnished to the Bank by or on behalf of the
Borrower shall mean the Credit Agreement as hereby amended.
 
8.  Expenses; Additional Information. The Borrower shall pay to the Bank on
demand all expenses (including reasonable counsel's fees) incurred in connection
with the preparation, reproduction, execution and delivery of this Amendment.
 
9.  Severability. If any term or provision of this Amendment or the application
thereof to any person or circumstances shall, to any extent, be deemed invalid
or unenforceable, the remainder of this Amendment, or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby and this Amendment
shall be valid and enforced to the fullest extent permitted by applicable law.
Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
thereof or affecting the validity or enforceability of such provision in any
other jurisdiction and, to this end, the provisions of this Amendment are
severable.
 
10.  Miscellaneous. This Amendment (a) shall be binding upon and inure to the
benefit of the Parties and their respective successors, assigns, receivers and
trustees (however, the Borrower may not assign its rights hereunder without the
express prior written consent of the Bank); (b) may be modified or amended only
by a writing signed by each of the Parties; (c) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES) AND OF THE UNITED STATES OF AMERICA;
(d) may be executed and delivered by facsimile or other electronic transmission,
and may be executed in several counterparts, and by the Parties on separate
counter-parts, and each counterpart, when so executed and delivered, shall
constitute an original agreement, and all such separate counterparts shall
constitute but one and the same agreement, (e) embodies the entire agreement and
under-standing among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, consents and understandings relating to such
subject matter, and (f) is a Loan Document. The headings herein shall be
accorded no significance in inter-preting this Amendment.
 
11.  ENTIRE AGREEMENT.
 
THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AS TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.





IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized officers effective as of the date written
above.
 



 
LUFKIN INDUSTRIES, INC., a Texas corporation
       
By:
/s/ R. D. Leslie
 
Name:
R. D. Leslie
 
Title:
Vice President/Treasurer/Chief Financial Officer






 
JPMORGAN CHASE BANK, N.A., as Lender, as Issuing Bank, and as Administrative
Agent under the Credit Agreement
       
By:
/s/ Paul Bedford
 
Name:
Paul Bedford
 
Title:
Senior Vice President


